Title: John Adams to Abigail Adams, 20 December 1796
From: Adams, John
To: Adams, Abigail


          
            My dearest Friend
            Philadelphia December 20. 1796
          
          I Yesterday dined at Mr Binghams and Sitting next to Madam at Table, had Something like a political Conversation with her. She has more ideas of the Subject than I Suspected: and a correcter Judgment. She gave me the Characters of Several of the notable Foreigners, and I find has the Same Jealousies of them, which I have entertained. Talleyrand Liancourt, Volney, Caznove &c. Noailles is the only one, that She thinks has much Friendship for America. She Says that Noailles declares to them all that he has renounced France forever, that he never will return, in any change of affairs, unless as a Traveller or Visitor and that if France Should make War on America he would take Arms in her Defence. Talleyrand since his return to France has been very bitter against Us, she says. Liancourt has become very violent and is negotiating his return— Volney she Says professes Friendship & a good Opinion, but is so proud a Man and has such Principles that she can have no confidence. Caznove from a high Government Man has become an inveterate Democrat. She considers them all as Spies upon Us, and wishes them all away. This is confidential, and I would not be the Occasion of any Misunderstanding between her and these Gentlemen but I was highly pleased with her Attachment to her Country.
          The President is cruelly treated, and I really entertain Serious Apprehensions for his Health. He must plunge into Agriculture and ride away his Reflections or he will see a Spectre, like Gill Blass’s Count Olivarez. I saw him and his Lady to Day and they both enquired after you.
          
          The Pensilvanian you enquire after is probably a certain Dr Edwards a Relation and Intimate of Mr Burr, who has been probably Speculating in France in Connection with him.
          Mr Hitchbourne held the same Language here as We expected.
          I am told that Blair McClenican, and Mr Barclay as well as McKean were very busy against me. The two first are now in a Predicament that would more than revenge me if I was Vindictive, which I never was and will not now begin to be.
          The opposers of Government are rotten in heart and hollow in show of Property.
          Greenleaf I fear will loose Character, Fortune Wife and all together. I wish I may be mistaken.
          The Curses against Blair and Barclay are very loud and bitter.
          All Confidence between Man and Man is suspended for a Time.
          There is a devilish Spirit of Corruption and Wickedness in this City that exceeds all the Capitals in the Union.
          I am forever yours
          
            J. A.
          
          
            It is Supposed to be certain that Mr Jefferson cannot be P. and a narrow Squeak it is as the Boys say, whether he or P. shall be Daddy Vice: a Character that I shall soon relinquish Whether I am or not the Person whom they now toast under the Title of “The President elect.[”] I have been Dady Vice long enough.
          
        